DETAILED ACTION
This is an Office action based on application number 16/242,422 filed 8 January 2019, which is a divisional of application number 13/968,513 filed 16 August 2013, which is a divisional of application number 11/817,529 filed 6 August 2008, which is a national stage entry of PCT/US2006/007321 filed 2 March 2006, which claims priority to US Provisional Application No. 60/568,119 filed 3 March 2005.
Amendments to the claims, filed 20 November 2020, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Withdrawn Rejections
The 35 U.S.C. §112 (pre-AIA ), second paragraph, rejection of claim 20, made of record in the Office action mailed 20 August 2020, is withdrawn due to Applicant’s amendment in the response filed 29 November 2020.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson et al. (US Patent No. 6,348,118) in view of Kitano et al. (WIPO International Publication No. WO 2004/035665 A1 with citations taken from English language equivalent EP 1 564 239) (Kitano) and Junghans et al. (US Patent No. 6,284,378 B1) (Junghans).

Regarding instant claims 1 and 16-19, Johnson discloses a pressure-sensitive adhesive sheet material comprising a photopolymerization reaction product of starting materials comprising a monomeric mixture of at least one acrylic acid ester of an alkyl alcohol, an epoxy resin, a heat-activatable hardener for the epoxy resin, and a pigment (col. 1, lines 45-55). Said adhesive sheet comprising the photopolymerization product is construed to meet the claimed adhesive tape comprising a first adhesive layer. Said acrylic acid ester of an alkyl alcohol is construed to meet the claimed acrylic component. The combination of said epoxy resin and heat-activatable hardener for the epoxy resin is construed to meet the claimed thermosettable epoxy component comprising a curable epoxy resin; furthermore, said heat-activatable hardener for the epoxy resin is in combination with said epoxy resin is construed to characterize the adhesive tape as thermosettable and that the epoxy resin is heat curable.
	Johnson further teaches that the pigment is carbon black (col. 4, lines 14-15). Johnson discloses a specific example comprising a total of 0.48 parts of a carbon black pigment (Example 1; col. 7, line 65 to col. 8, lines 34).
	Johnson further teaches that the adhesive is useful in bonding objects such as glass, ceramics, metals, glass frit, and plastics to glass plate, such as automobile windshields, or other optically transparent substrates, and the color of the adhesive can be modified to provide an aesthetically pleasing surface when viewed through the window (col. 6, lines 16-25). Glass, ceramics, metals, glass frit, and plastics are 
	Johnson does not explicitly disclose the second adhesive layer and the thickness of each layer.
	However, Kitano discloses a film and pressure-sensitive adhesive for use therein (Title). Kitano further discloses that the total light transmission is varied in a transverse direction of the film (paragraph [0010]), which is construed as a means of providing visual aesthetic. Kitano teaches that the total light transmittance is varied by changes in the thickness of the adhesive layer, which is colored (paragraph [0014]). Kitano further discloses that a second, colorless adhesive layer is then mated to the first adhesive layer having a varied thickness such that the combination of the first and second layer is overall uniform (paragraph [0039]; FIG. 1). Kitano further discloses an example wherein both adhesive layers are made of the same composition with the exception of the second layer not including a pigment (Example 1; paragraph [0068-0069]).
	Junghans further discloses an adhesive strip (Title) having a multilayer structure, wherein through said multilayer structure, it is possible to control in a targeted manner and separately from one another the overall properties of the film laminates by varying, for example, at least the thickness of the individual layers, and thus producing a spectrum of properties denied to known single-layer systems (col. 2, lines 5-11). Specifically, Junghans teaches that by varying the thickness of the individual layers, it is possible to a large extent to control the mechanical properties of the adhesive films, especially offset yield stress as a function of the degree of stretching (col. 7, lines 48-prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in art, having the teachings of the prior art combination before him or her to modify the adhesive sheet of Johnson by varying the thickness of the pigmented adhesive layer and applying a second, non-pigmented adhesive layer of the same composition that mirrors the thickness of the first adhesive sheet, as disclosed by Kitano. The motivation for doing so would have been to produce a uniform adhesive layer that has variations of light transmittance, which contribute to the visual aesthetic of the adhesive layer. Further, it would have been obvious to modify the thickness of each layer such that each is within the range disclose by Junghans. The motivation for doing so would have been that controlling the thickness of the adhesive films allows control of mechanical properties of the adhesive.
	The prior art combination does not explicitly recite the limitations: “the first adhesive is not black when cured without said black coloring pigment”; “said first starting material contains a sufficient amount of said coloring pigment to cause said first adhesive to have a black color after said first adhesive is substantially cured”; “said second adhesive does not turn black when cured, unless said adhesive includes enough black coloring pigment to cause said second adhesive to have a black color”; “said second adhesive does not include an amount of black coloring pigment that would cause said second adhesive to have a black color after said second adhesive is prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Regarding instant claim 2, the prior art combination does not explicitly disclose the limitation “said first adhesive layer is made from a layer of the first starting materials prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Regarding instant claim 3, the prior art combination does not explicitly disclose the limitation “said second adhesive layer is made from of the second starting materials that is thick enough that ultraviolet photo-polymerization of at least the acrylic component of the second starting materials would be substantially prevented, if the second starting materials contained enough of the black coloring pigment to cause said second adhesive to have the black color after said second adhesive is cured. However, the scope of the prior art encompasses and embodiment that is substantially identical to prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Regarding instant claim 4, Johnson discloses an adhesive sheet comprising a photopolymerization reaction product of starting materials comprising a monomeric mixture of at least one acrylic acid ester of an alkyl alcohol, an epoxy resin, a heat-activatable hardener for the epoxy resin, and a pigment (col. 1, lines 45-55). The combination of the epoxy component and a heat-activatable hardener for the epoxy component is construed to represent a heat activatable epoxy component.

Regarding instant claim 5, Johnson further teaches that the adhesive is useful in bonding objects such as glass, ceramics, metals, glass frit, and plastics to glass plate, such as automobile windshields, or other optically transparent substrates (col. 6, lines 16-25), wherein glass, ceramics, metals, glass frit, and plastics are construed to 

Regarding instant claims 6-7, Johnson further teaches that the adhesive is useful in bonding objects such as glass, ceramics, metals, glass frit, and plastics to glass plate, such as automobile windshields, or other optically transparent substrates (col. 6, lines 16-25), wherein glass, ceramics, metals, glass frit, and plastics are construed to encompass at least opaque and translucent materials. Therefore, there exists an embodiment, encompassed by the prior art combination, that the first adhesive layer is adhered to the transparent substrate.

Regarding instant claims 8-10, Johnson further teaches that the adhesive is useful in bonding objects such as glass, ceramics, metals, glass frit, and plastics to glass plate, such as automobile windshields, or other optically transparent substrates (col. 6, lines 16-25). Johnson further discloses, specifically, bonding a mirror button to a glass surface (Claim 13), wherein a U-shaped piece of adhesive sheet material, cut slightly smaller than the mirror button, is adhered to a U-shaped stainless steel mirror button (col. 7, lines 38-56).

Regarding instant claims 11-15, Johnson further teaches that the adhesive is useful in bonding objects such as glass, ceramics, metals, glass frit, and plastics to .

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson in view of Kitano and Junghans as applied to claim 1 above, and further in view of Hyde (US Patent No. 6,045,895) (Hyde).

Regarding instant claim 20, Johnson in view of Kitano and Junghans discloses the adhesive article as cited above, but does not explicitly the third layer as set forth in the instant claim. It is noted, however, that the third layer, as claimed, is substantially identical to that of the claimed first adhesive layer.
	Hyde, however, discloses multilayer films having pressure sensitive adhesive layers (Title), wherein said films comprise alternating layers of a first pressure sensitive adhesive material alternating with layers of a second pressure sensitive adhesive material (col. 1, lines 64-67). Hyde teaches that multilayer films comprising alternating layers of a first pressure sensitive adhesive material and second pressure sensitive adhesive material takes advantage of properties of each of the pressure sensitive adhesive materials (col. 5, lines 41-44). Hyde further discloses that multilayer films will typically have different properties at different number of layers (col. 5, lines 20-21).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to form a multilayer sheet by duplicating the first pressure sensitive adhesive layer on the opposite surface of the second pressure sensitive adhesive layer of Johnson as 
	The prior art combination does not explicitly disclose the limitation “the third adhesive layer is made from a layer of the third starting materials that is thin enough to allow substantial photo-polymerization of the third starting materials even with the third starting materials containing said another sufficient amount of a black coloring pigment. However, the scope of the prior art encompasses and embodiment that is substantially identical to the claims in terms of construction, composition (i.e., adhesive type and pigment type), and thickness of the layers; therefore, one of ordinary skill in the art would expect the encompassed embodiment to have the same properties as article of the claims, including those properties listed above. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Therefore, it would have been obvious to combine Hyde with Johnson in view of Kitano and Junghans as specified by the instant claims.

Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the 35 U.S.C. §112 (pre-AIA ), second paragraph, rejection of record, the rejection is withdrawn due to Applicant’s amendment.
In response to Applicant’s arguments regarding the pre-AIA  35 U.S.C. §103(a) rejections of record, the rejections are maintained because Applicant’s arguments are unpersuasive.
Applicant merely concludes that in light of the amendment to claim 1, the rejections should be withdrawn.
	Applicant’s arguments are unpersuasive. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        3/2/2021